                Case 18-12491-CSS              Doc 1276         Filed 07/17/19        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                        Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x
                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                      HEARING ON JULY 19, 2019 AT 11:00 A.M. (ET)2

RESOLVED MATTERS:

1.       Motion of Dialysis Clinic, Inc. for an Order Determining that Agreement with Debtor
         Promise Hospital of Overland Park Inc. may be Terminated Without Relief from the
         Automatic Stay or, Alternatively, for Relief from the Automatic Stay [D.I. 443;
         Filed 1/9/19].

         Response Deadline: Original Motion - January 23, 2019 at 4:00 p.m. (ET); extended to
         January 25, 2019 at 5:00 p.m. for Debtors. Amended Motion – February 13, 2019 at 4:00
         p.m. (ET).




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages
Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP
Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise
Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc.
(7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of
Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise
Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls,
Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of
Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing
Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success
Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH
Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation
Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development
and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices and
communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
2
   Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946).
                                                          1
EAST\167736202.1
              Case 18-12491-CSS       Doc 1276      Filed 07/17/19    Page 2 of 5



       Related Pleadings:

       (a)     Amended and Supplemental Motion of Dialysis Clinic, Inc. for an Order
               Determining That Agreement with Debtor Promise Hospital of Overland Park Inc.
               May Be Terminated Without Relief from the Automatic Stay or, Alternatively, for
               Relief from the Automatic Stay [D.I. 541; Filed 1/30/19].

       (b)     Notice of Withdrawal of Amended and Supplemental Motion of Dialysis Clinic,
               Inc. for an Order Determining That Agreement with Debtor Promise Hospital of
               Overland Park Inc. May Be Terminated Without Relief from the Automatic Stay
               or, Alternatively, for Relief from the Automatic Stay [D.I. 1260; Filed 7/11/19].

       Responses Received:

       (a)     Debtors’ Objection to Motion of Dialysis Clinic, Inc. for an Order Determining
               That Agreement with Debtor Promise Hospital of Overland Park Inc. May Be
               Terminated Without Relief from the Automatic Stay or, Alternatively, for Relief
               from the Automatic Stay [D.I. 514; Filed 1/25/19].

       (b)     Debtors’ Objection to Amended and Supplemented Motion of Dialysis Clinic,
               Inc. for an Order Determining that Agreement with Debtor Promise Hospital of
               Overland Park Inc. may be Terminated Without Relief from the Automatic Stay
               or, Alternatively, for Relief from the Automatic Stay [D.I. 738; Filed 2/13/19].

       Status: The Amended and Supplemental Motion has been withdrawn by the Movant.

2.     Motion of Theresa Williams for Relief from Automatic Stay Pursuant to Section 362(d)
       of the Bankruptcy Code in Order to Proceed with Her Personal Injury Claim and Collect
       from Applicable Insurance Proceeds [D.I. 1236; Filed 6/27/19].

       Response Deadline: July 12, 2019 at 4:00 p.m. (ET).

       Related Pleadings:

       (a)     Certification of Counsel Regarding Order Granting Theresa Williams Relief from
               Stay [D.I. 1272; Filed 7/16/19].

       (b)     Order Granting Theresa Williams Relief from Stay [D.I. 1275; Filed 7/17/19].

       Responses Received: None

       Status: An Order has been entered granting relief from the stay.




                                               2
EAST\167736202.1
              Case 18-12491-CSS       Doc 1276     Filed 07/17/19        Page 3 of 5



UNCONTESTED MATTERS WITH CERTIFICATION OF COUNSEL (COC/CNO):

3.     Third Motion of the Debtors for Entry of an Order Further Extending the Time to
       Assume or Reject Unexpired Leases of Nonresidential Real Property [D.I. 1246; Filed
       7/2/19].

       Response Deadline: July 16, 2019 at 4:00 p.m. (ET).

       Related Pleadings:

       (a)     Certificate of No Objection Regarding Order Further Extending the Time to
               Assume or Reject Unexpired Leases of Nonresidential Real Property [D.I. ____;
               Filed 7/__/19].

       Responses Received: None.

       Status: The Debtors intend to file a Certificate of No Objection resolving this matter.
       Therefore, no hearing will be necessary unless the Court has questions.


MATTERS GOING FORWARD:

4.     Debtors’ Motion for Entry of an Order (I) Enforcing Purchase Agreement Against
       Americore Holdings, LLC, and (II) Compelling Turnover of Amounts Owed to the
       Debtors [D.I. 1239; Filed 6/28/19].

       Response Deadline: July 12, 2019 at 4:00 p.m. (ET), extended for Americore Holdings,
       LLC to July 17, 2019 at 4:00 p.m. (ET).

       Related Pleadings:

       (a)     Notice of Motion and Hearing Regarding Debtors Motion for Entry of an Order
               (I) Enforcing Purchase Agreement Against Americore Holdings, LLC, and (II)
               Compelling Turnover of Amounts Owed to the Debtors [D.I. 1243; Filed 7/1/19].

       Responses Received: None.

       Status: This matter is going forward as an evidentiary hearing.

5.     Motion of the Debtors for Entry of an Order Authorizing the Purchase and Sale of
       Certain Equipment Located to the Select Facilities [AVT] [D.I. 1267; Filed 7/15/19].

       Response Deadline: At the hearing on July 19, 2019 at 11:00 a.m. (ET).




                                               3
EAST\167736202.1
              Case 18-12491-CSS      Doc 1276      Filed 07/17/19   Page 4 of 5



       Related Pleadings:

       (a)     Motion of the Debtors for Entry of an Order Shortening Notice and Objection
               Periods in Connection with the Motion of the Debtors for Entry of an Order
               Authorizing the Purchase and Sale of Certain Equipment Located to the Select
               Facilities [AVT] [D.I. 1268; Filed 7/15/19].

       (b)     Order Shortening Notice and Objection Periods in Connection with the Motion of
               the Debtors for Entry of an Order Authorizing the Purchase and Sale of Certain
               Equipment Located to the Select Facilities [AVT] [D.I. 1270; Filed 7/16/19].

       Responses Received: None.

       Status: This matter is going forward.



                         [Remainder of Page Intentionally Left Blank]




                                               4
EAST\167736202.1
              Case 18-12491-CSS   Doc 1276    Filed 07/17/19   Page 5 of 5



Dated: July 17, 2019                  DLA PIPER LLP (US)
Wilmington, Delaware
                                       /s/ Stuart M. Brown
                                      Stuart M. Brown (#4050)
                                      Kaitlin W. MacKenzie (#5924)
                                      Matthew S. Sarna (#6578)
                                      1201 N. Market Street, Suite 2100
                                      Wilmington, DE 19801
                                      Telephone: (302) 468-5700
                                      Facsimile: (302) 394-2341
                                      Email: Stuart.Brown@dlapiper.com
                                              Kaitlin.MacKenzie@dlapiper.com
                                              Matthew.Sarna@dlapipeer.com
                                      -and-
                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                      John Tishler (admitted pro hac vice)
                                      Katie G. Stenberg (admitted pro hac vice)
                                      Blake D. Roth (admitted pro hac vice)
                                      Tyler N. Layne (admitted pro hac vice)
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      Telephone: (615) 244-6380
                                      Facsimile: (615) 244-6804
                                      Email: John.Tishler@wallerlaw.com
                                             Katie.Stenberg@wallerlaw.com
                                             Blake.Roth@wallerlaw.com
                                             Tyler.Layne@wallerlaw.com
                                      Attorneys for the Debtors and
                                      Debtors in Possession




                                         5
EAST\167736202.1
